Exhibit 10.22

 

Agreement on Amount of Credit Line

No.: Wu Zhong Yin Shou Zi No. 0561112

 

Party A: MULTI-FINELINE ELECTRONIX (SUZHOU) CO., LTD.

Business license No. 005874

Legal Representative: Phil Harding

Tel: 0512-65638146

 

Party B: BANK OF CHINA LIMITED SUZHOU WUZHONG BRANCH

Director: Liu Li

Tel: 0512-65272848

 

In order to develop friendly and cooperative relationship, Party A and Party B
have reached the following agreement through consultation based on the principle
of voluntariness, equality, mutual benefit and sincerity.

 

Article 1 Business Scope

 

Party B shall provide line of credit for Party A in accordance with this
agreement. Under the conditions in conformity to the provisions of this
agreement and relevant agreement, Party A can apply for cycle use, adjustment or
single use of short term loan of RMB and short term loan of foreign currency,
issuance of banker’s acceptance bill as well as settlement and financing
services (generally called “single credit service”) from Party B. Settlement and
financing services herein refer to issuance of letter of credit, inward
documentary bills, shipping guarantee, packing loan, outward documentary bills,
discounting of acceptance bill under usance letter of credit, issuance of letter
of guarantee / stand-by letter of credit and other settlement and financing
services available of Party B with approval.

 

Article 2 Type and Amount of Credit Line

 

Party B agrees to provide the following credit line for Party A: the total
amount is RMB 60,000,000 Yuan; the credit line of foreign currency services
shall be converted into RMB according to the selling price of foreign exchange
announced by Party B on the date of signature and validation of this agreement:

 

The credit line that Party B agrees to provide Party A includes:

 

1. Amount of short term loan in domestic and foreign currency: RMB 35,000,000
Yuan;

 

2. Amount of banker’s acceptance bill (open limit): RMB 10,000,000 Yuan;

 

3. Amount of letter of guarantee: RMB 15,000,000 Yuan;

 

The credit line of Party A already incurred from Party B before conclusion of
this agreement shall be deemed as the credit under this agreement, which will
account for a part of the credit line approved by Party B in this agreement.

 

Article 3 Use of the Credit Line

 

Within the term of the credit line agreed in Article 5 of this agreement, Party
A can use the credit line in cycle within the amount limit of each single credit
service specified in the above article;

 

If Party A needs to adjust the amount of the single credit service specified in
Article 1, Party A shall submit the written application to Party B, and Party B
will determine the specific method of adjustment.

 

Page 1 of 7



--------------------------------------------------------------------------------

Article 4 Agreement for Single Credit Service

 

If Party A intends to apply for any single credit service under this agreement,
Party A shall enter into the following agreements with Party B (generally called
single service agreement):

 

1. For short-term loan of RMB, Party A shall enter into “RMB Loan Contract
(Short Term)” with Party B;

 

2. For short-term loan of foreign currency, Party A shall enter into “Foreign
Currency Loan Contract” with Party B;

 

3. For issuance of banker’s acceptance bill, Party A shall enter into
“Commercial Acceptance Bill Agreement” with Party B;

 

4. For international settlement and financing service, Party A shall choose
appropriate or enter into the following relevant attachments or written
applications with Party B:

 

A. Both parties agree to enter into the single service agreement with the
applicable attachment listed below through consultation, and it shall constitute
an integral part of this agreement:

 

For the following attachments, the one marked with “þ” means “applicable,” and
the one marked with “x” means “not applicable.” For applicable attachments, both
parties do not need to sign or affix seal on relevant attachment. Either party
shall not raise any object to the validity of such attachment that constitutes
the legal document binding to both parties.

 

  x Attachment (1): For issuance of letter of credit.

 

  x Attachment (2): For inward documentary bills

 

  x Attachment (3): For packing loan

 

  x Attachment (4): For outward documentary bills

 

  x Attachment (5): For discounting of acceptance bill under usance letter of
credit

 

  x Attachment (6): For issuance of letter of guarantee

 

B. The following application shall be submitted to Party B when Party A applies
for specific settlement and financing service. Both parties shall fill in the
document through consultation. Upon affixation of the official seal or business
seal of Party B, it shall become a single service agreement and constitute an
integral part of this agreement:

 

  (1) Application for issuance of letter of guarantee

 

  (2) Application for modification of letter of guarantee

 

5. Any other written agreement made between both parties for single credit
service and the receipt of loan, application, letter and credence for money
withdrawal, etc. submitted by Party A to Party B with the validity confirmed by
Party B.

 

The single service agreement shall constitutes an integral part of this
agreement, and both parties shall define the rights and obligation of both
parties in accordance with the single service agreement and this agreement,
particularly the balance of creditor’s right of Party B to Party A. In case of
any conflict between the single service agreement and this agreement, the single
service agreement shall take priority.

 

Article 5 Term of Use of Credit Line

 

The term of use of the credit line under this agreement shall start from the
date on which this agreement comes into force as specified in Article 16 and end
on January 24, 2007.

 

The term of use of the credit line will not be renewed automatically.

 

Before expiration of the term of use of the credit line, Party A may submit
application for renewal to Party B. Upon approval and determination of the
guarantee by Party B, the term of use can be renewed in writing. The new term of
use of the credit line will be provided in the written agreement of renewal.

 

After expiration of the term of use of the credit line, both Party A and Party B
shall go on executing the provisions of this agreement and relevant single
service agreement concerning any actually incurred single credit service without
affecting any incurred creditor’s rights and debts.

 

Page 2 of 7



--------------------------------------------------------------------------------

Article 6 Preconditions for Single Credit Service

 

Party A must meet the following conditions when applies for the single credit
service under this agreement:

 

1. Submit the application for relevant single credit service to Party B before
the expiration of the term of credit line specified in Article 5 of this
agreement;

 

2. Reserve the company document, bill, seal, list of relevant persons and
signature sample in connection with this agreement and the single service
agreement as well as properly fill in relevant voucher;

 

3. Open necessary account for the single credit service as required by Party B;

 

4. Properly go through the procedures for legal and administrative examination
and approval of the single credit service, submit the copy or duplicate of the
approval document according to the requirements of Party B; for the procedures
to be handled by Party B according to the regulations of the national laws and
rules, Party A agrees to provide any necessary cooperation;

 

5. Meet the preconditions for other services or money withdrawal according to
the specifications of the single service agreement;

 

6. Pay the guarantee deposit or the guarantee agreement required by Party B has
come into force;

 

7. Party A agrees to make the statements and promises specified in Article 9 of
this agreement;

 

8. Other conditions that Party A should meet as required by Party B.

 

Article 7 Obligations of Party B

 

Party B has the following obligations:

 

1. Timely handle the application for single credit service as suggested by Party
A according to the specifications of the single service agreement;

 

2. Provide civilized service while handling the application for single credit
service as suggested by Party A;

 

3. Pay high attention to the supervision, query, and comment of Party A with
proper treatment.

 

Article 8 Obligations of Party A

 

Party A has the following obligations:

 

1. Timely pay the expense payable to Party B within the specific time provided
in this agreement and the single service agreement, and the charging method will
take relevant regulations of Party B;

 

2. Pay excess reserves to Party B within the specific time provided in this
agreement and the single service agreement;

 

3. Timely clear off the Party A’s debts to Party B as specified in this
agreement and the single service agreement, including but not limited to the
principal, interest, penalty interest, relevant expense, and any rate variance
loss due to Party A’s breach of contract;

 

4. Use the obtained funds for the purpose specified in this agreement and the
single service agreement.

 

Article 9 Statement and Promise

 

Party A makes the following statements:

 

1. Party A is a corporate that is established and existing pursuant to relevant
laws. It has gone through the procedures of industrial & commercial registration
and is granted with necessary rights, and it is able to perform the obligations
under this agreement and the single service agreement under its name;

 

2. Conclusion and performance of this agreement and the single service agreement
are based on the real intention of Party A. It has acquired legal and effective
authorization of the company in accordance with the memorandum of association or
other internal management documents, and it will not breach any agreement,
contract and any other legal documents that are binding to Party A;

 

Page 3 of 7



--------------------------------------------------------------------------------

3. All the documents, financial statements, vouchers and any other files
provided to Party B by Party A under this agreement and the single service
agreement are true, complete, accurate and valid;

 

4. The transaction background on which Party A applies for the service from
Party B is true and legal without any illegal purpose such as money laundry.
Party A’s provision of any document to Party B according to the requirements of
Party B shall not be interpreted that Party B has the obligation and liability
to check the trueness and legality of the transaction of Party A;

 

5. Party A does not conceal any fact that may have effect on the financial
status and performance capacity of itself and the guarantor.

 

Party A makes the following guarantees:

 

1. Party A will regularly submit its financial statements to Party B (including
but not limited to annual statement, quarterly statement and monthly statement)
and other relevant data;

 

2. Party A will accept and cooperate with Party B in inspection and supervision
of the use of credit line and relevant production, operation and financial
activities of Party A;

 

3. If Party A has already entered into or will enter into a counter guarantee
agreement or similar agreement with the guarantor under this agreement in regard
to the obligations of the guarantor, such agreement should not do any harm to
any rights of Party B under this agreement;

 

4. In case of anything that may have effect on the financial status or
performance of Party A or the guarantor, including but not limited to reduction
of registered capital, important transfer of assets or stock right, bearing
important debt or setting new important debt on the object under mortgage,
sealing up of object under mortgage, disbandment, revocation or application for
bankruptcy voluntarily (or involuntarily), etc., Party A shall notify Party B as
soon as possible without hesitation;

 

5. For separation, merger, joint operation, joint venture or cooperation with
foreign investor, contracted operation, reorganization, conversion or other
alteration in the operation mode in any way, Party A shall obtain the prior
written permission of Party B;

 

6. For the matters not provided in this agreement, Party A agrees to comply with
the international conventions and relevant regulations of Party B.

 

Article 10 Adjustment or Cancellation of Credit Line

 

During the term of use of the credit line, Party B has the right to adjust or
cancel the credit line for Party A and declare expiration of the incurred debts
ahead of schedule under any of the circumstances:

 

1. Party A breaches the agreement as specified in Article 11 of this agreement;

 

2. Party B believes the significant negative news occurs in the market or
industry concerned;

 

3. Party B believes that any limitation policy issued by the state, any foreign
government or international organization will or may cause great adverse effect
on the industry or trade concerned in this agreement.

 

4. Serious deterioration in Party A’s financial status or serious problem in
Party A’s production or operation.

 

Article 11 Breach of Agreement

 

Any of the following behaviors will be considered as breach of agreement by
Party A:

 

1. Party A fails to perform the obligations of payment and liquidation to Party
B as specified in this agreement and the single service agreement;

 

2. Party A fails to pay Party B the excess reserve as specified in this
agreement and the single service agreement;

 

3. Party A fails to use the funds for the purpose as agreed in this agreement
and the single service agreement;

 

4. The statement of Party A in this agreement is not true or Party A breaks any
of its promises in this agreement;

 

5. Party A breaches any other provisions concerning the rights and obligations
under this agreement and the single service agreement;

 

6. Party A breaches any other contract made with Party B;

 

Page 4 of 7



--------------------------------------------------------------------------------

In case of any behavior listed above, Party B has the right to take the
following measures respectively or at the same time:

 

1. Declare expiration of the loan / financing principal and interest and any
other payables under the single service agreement without prior notice to Party
A;

 

2. Directly deduct the principal, interest, penalty interest and rate variance
loss of the debts to be paid back by Party A from the account that Party A
opened in Party B or any other organizations of the Bank of China; the unexpired
amount in Party A’s account will be deemed as the amount expired ahead of
schedule. If the currency is different from the charging currency of Party B,
the amount will be counted based on the exchange rate on the day of deduction;

 

3. Dispose the assets of guarantee to enjoy the propriety of compensation or
claim for compensation from the guarantor;

 

4. Other necessary and possible measures as Party B believes necessary.

 

Article 12 Other Provisions

 

Without the written permission of Party B, Party A shall not assign any rights
or obligations under this agreement to a third party.

 

If Party B has to entrust any other branches of the Bank of China (including
branch bank and sub-branch bank) to perform its rights and obligations under
this agreement due to the needs of business, Party A shall give consent. Any
branch office of the Bank of China authorized by Party B has the right to
execute all the rights under this agreement and the right to bring a lawsuit in
the court or submit any dispute in connection with this agreement to the
arbitration authority for settlement. Party A waives the right to raise any
objection against the action or subject of arbitration raised by the branch
office of the Bank of China.

 

Under the condition of no effect on any other provisions of this agreement, this
agreement shall also be binding to both parties and their successors and
assignees.

 

Article 13 Reservation of Rights

 

If Party B does not execute partial rights under this agreement or does not
require Party A to perform partial obligations, it should not indicate that
Party B gives up such rights or permits exemption of such obligations, also it
should not indicate that Party B gives up other rights or permits exemption of
other obligations of Party A under this agreement.

 

Any tolerance or permission of extension by Party B shall not affect Party B’s
execution of any rights under this agreement or any other legal rights, and also
it shall not be deemed as waiver of above rights of Party B.

 

Article 14 Modification, Cancellation and Interpretation of Contract

 

Unless otherwise specified in this agreement, this agreement is subject to
modification, supplementation, or cancellation with the written permission of
both parties. Any modification or supplementation of this agreement shall
constitute an integral part of this agreement.

 

If any provision in this agreement becomes invalid, it shall not affect the
validity of any other provisions of this agreement.

 

The titles and service names in this agreement and the single service agreement
are only for convenience of indication, which should not be considered as the
interpretation of the rights and obligations of the parties to this agreement.

 

Article 15 Settlement of Dispute

 

The Laws of the People’s Republic of China are applicable to this agreement.

 

Any dispute of conflict arising from execution of this agreement or in
connection with this agreement shall be settled through consultation of both
parties. If no agreement can be reached, either party can take legal action to
the People’s Court where Party B or other branch office of the Bank of China
that performs the rights and obligations under this agreement is located for
settlement.

 

Page 5 of 7



--------------------------------------------------------------------------------

Article 16 Validation of the Agreement

 

This agreement shall come into force from the date of signature of the legal
representatives or the authorized representatives of both parties or from the
date of affixation of the official seals. The date whichever is later shall be
applicable.

 

This agreement has three originals, Party A retains one, Party B retains two,
and all of them have the same legal force.

 

Article 17 Special Note

 

Party A and Party B have fully consulted with each other on all the provisions
of this agreement and the single service agreement.

 

Party B has reminded Party A to pay special attention to the provisions
concerning the rights and obligations of both parties to have a comprehensive
and accurate understanding of them. Party B has provided explanation of above
provisions at the request of Party A.

 

Party A:   /s/    PHILIP A. HARDING            Party B: Bank of China Limited
Suzhou Wuzhong Branch Legal representative or authorized representative:   
Authorized representative:

 

January 25, 2006

 

/s/    LIU LI        

Site: The Bank of China Wuzhong Branch

 

Page 6 of 7



--------------------------------------------------------------------------------

Attachment (6): Service of Issuing Letter of Guarantee

 

This attachment constitutes a part of Wu Zhong Yin Shou Zi No. 0561112
“Agreement on Amount of Credit Line” (hereinafter referred as the “agreement”)
made between MULTI-FINELINE ELECTRONIX (SUZHOU) CO., LTD. (hereinafter referred
to as “Party A”) and BANK OF CHINA LIMITED SUZHOU WUZHONG BRANCH (hereinafter
referred to as “Party B”) on January 25, 2006.

 

1. In case of any conflict between this attachment and the agreement, this
attachment shall take priority.

 

2. When Party A applies for issuance of letter of guarantee from Party B, the
preconditions specified in Article 6 of the agreement shall be met.

 

3. Issuance and modification of the letter of guarantee:

 

(1) If Party B accepts the Application for Issuance of Letter of Guarantee
submitted by Party A, Party B shall issue the letter of guarantee as agreed by
both parties.

 

(2) The specific contents of the letter of guarantee to be issued by Party B for
Party A may refer to the “Application for Issuance of Letter of Guarantee”
submitted by Party A to Party B, but the final contents will be in letter of
guarantee issued by Party B.

 

(3) If Party A needs to conduct modification of the letter of guarantee, it
shall submit an “Application for Modification of Letter of Guarantee” to Party
B. If such modification involves the amount, currency, interest rate and time
limit, etc. and Party B believes that will bring heavier obligation of
guarantee, Party B has the right to require Party A to increase the guarantee
deposit or require Party A to have the counter guarantor to sign on the
“Application for Modification of Letter of Guarantee”, otherwise Party B has the
right to refuse the application of Party A for modification.

 

(4) Any modification of the letter of guarantee shall not change any other
rights and obligations of Party A under the agreement and this attachment.

 

4. Party A shall pay the excess reserve as specified in Article 2 of the
“Application for Issuance of Letter of Guarantee.”

 

5. Party A agrees that during the valid term of the letter of guarantee, in case
of any claim for compensation under the letter of guarantee, and such claim of
the beneficiary meets the conditions provided in the letter of guarantee through
examination by Party B, Party B has the right to directly deduct such amount
from the excess reserve paid by Party A to perform the obligation of payment. If
the excess reserve is not enough to cover the payment of compensation and Party
B needs to make payment for Party A, such payment will become the debt of Party
A to Party B under the agreement and this attachment. The interest rate will be
counted based on the rate of overdue payment provided by Party B.

 

6. Except for the provision of Article 9 of the agreement, Party A shall make
the following supplementary promises to Party B for the purpose of the services
under this attachment:

 

(1) If the letter of guarantee is issued by any other bank under trust, Party A
agrees to bear any risks and liabilities of Party B for the issuing bank under
the letter of guarantee;

 

(2) In case the execution, modification, alteration or termination of the basic
transaction under the basic contract based on which the letter of guarantee is
issued has any effect on Party B’s liability for guarantee, Party A shall notify
Party B immediately;

 

(3) Party A shall cooperate with Party B in handling relevant procedures of
examination and approval for the purpose of execution of the agreement for
external guarantee;

 

(4) Party A will bear any risk of loss, delay, error or damage, etc. of the
correspondences and bills during transmission via post, telecommunication or any
other way as well as the risk arising from using the service of a third party by
Party B;

 

(5) If the letter of guarantee does not provide the specific date of
invalidation, information about compliance with the foreign laws or conventions,
and the specific amount of guarantee, Party A agrees to be responsible for
compensation for any risks, liabilities and losses brought to Party B;

 

7. Besides the circumstances specified in Article 11 of the agreement, if Party
A fails to comply with the promises in Article 6 of this attachment, Party A has
then breached the agreement under this attachment. Party B has the right to
execute the rights specified in Article 11 of the agreement.

 

Page 7 of 7